Title: To John Adams from Samuel and Robert Purviance, 9 January 1778
From: Purviance, Samuel,Purviance, Robert
To: Adams, John


     
      Dear Sir
      Baltimore 9th Janry. 1778
     
     A Schooner belonging to Us by which our friend Mr. McCreery went to France, being returnd a few days ago, We inclosed you a Letter received by her from Mr. McCreery. And by this Opportunity of our Neighbour Mr. Dugan We have sent you a small Bundle received from Captn. Martin. We presume Mr. McCreery has furnished you with the same Political Advices as he has written us, which therefore may be unnecessary to repeat.
     
     Our Bay still continues blocked up by the Enemy who have generally had from 5 to 7 Frigates about our Capes since Fall. This renders it allmost impossible to get out any Vessels of Burthen: But in Spite of all their Vigilance We are able to get in some Supplies thro the Inlets on the Sea Board. Our People are running so fast on Salt Making, that there can be no doubt they will against next Summer be able to supply the whole Wants of that essential Article of Life. This day a Sloop with 2500 Bushels arrived here from Curassoa, and is a most Seasonable Relief, the Price being Current at £15 per Bushel. We are with great Respect Sir, Your mo: hbl. Servts
     
      Saml & Robt Purviance
     
    